Motion for an order striking the appeal from the calendar of this court and for other relief granted to the extent of striking from the papers on appeal the supplemental affidavit of George A. Burrell and the exhibit annexed thereto printed at pages 43 to 51 of the papers on appeal. That branch of the motion which seeks to strike the appeal from the calendar is dismissed as academic, the said appeal having been adjourned to and set down for argument as a nonenumerated appeal on December 1, 1960. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.